Opinion issued September 20, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-16-00387-CV
                             ———————————
                        IN RE SOPHIA HWANG, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Sophia Hwang, has filed a petition for writ of mandamus, challenging

the trial court’s October 14, 2015 order setting aside a March 9, 2015 default

judgment.1

      We deny the petition for writ of mandamus.



1
      The underlying case is In the Interest of S.H.K., A Child, cause number 2011-76817,
      pending in the 309th District Court of Harris County, Texas, the Honorable Sheri
      Y. Dean presiding.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                        2